Exhibit 10.30

EXECUTION COPY

CORONADO BIOSCIENCES, INC.

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of September 26, 2011 (the “Effective Date”) by and between CORONADO
BIOSCIENCES, INC. (the “Company”) and Noah D. Beerman (the “Executive”). The
Company and Executive are hereinafter collectively referred to as the “Parties”,
and individually referred to as a “Party”.

RECITALS

A. The Company desires assurance of the association and services of Executive in
order to retain Executive’s experience, skills, abilities, background and
knowledge, and is willing to engage Executive’s services on the terms and
conditions set forth in this Agreement.

B. Executive desires to be in the employ of the Company, and is willing to
accept such employment on the terms and conditions set forth in this Agreement.

AGREEMENT

In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:

 

  1. EMPLOYMENT.

1.1 Title. Effective as of the Effective Date, Executive’s position shall be
Executive Vice President and Chief Operating Officer, subject to the terms and
conditions set forth in this Agreement.

1.2 Term. The term of this Agreement shall begin on the Effective Date and shall
continue until it is terminated pursuant to Section 4 herein (the “Term”).

1.3 Duties. Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
that are normally associated with the position of Executive Vice President and
Chief Operating Officer. Executive shall report to the Company’s Chief Executive
Officer.

1.4 Policies and Practices. The employment relationship between the Parties
shall be governed by this Agreement and by the policies and practices
established by the Company and/or the Board, or any designated committee
thereof. In the event that the terms of this Agreement differ from or are in
conflict with the Company’s policies or practices or the Company’s Employee
Handbook, this Agreement shall control.

 

1.



--------------------------------------------------------------------------------

1.5 Location. Unless the Parties otherwise agree in writing, during the Term
Executive shall perform the services Executive is required to perform pursuant
to this Agreement from the Company’s offices in Burlington, MA (or such other
headquarters of the Company), provided, however, that the Company may from time
to time require Executive to travel temporarily to other locations in connection
with the Company’s business and provided, further that Executive shall have the
right to perform the services Executive is required to perform pursuant to this
Agreement from his home office in Massachusetts.

 

  2. LOYALTY; NONCOMPETITION; NONSOLICITATION.

2.1 Loyalty. During Executive’s employment by the Company, Executive shall
devote Executive’s full business energies, interest, abilities and productive
time to the proper and efficient performance of Executive’s duties under this
Agreement. Notwithstanding the foregoing, except as otherwise agreed to in
writing, Executive shall have the right to perform such incidental services as
are necessary in connection with (a) his private passive investments, (b) his
charitable or community activities, (c) his participation in trade or
professional organizations, and (d) his service on the board of directors (or
comparable body) of one third-party corporate entity that is not a Competitive
Entity (as defined in Section 2.3), so long as these activities do not interfere
with Executive’s duties hereunder and, with respect to (d), Executive obtains
prior Company consent, which consent will not be unreasonably withheld.

2.2 Agreement not to Participate in Company’s Competitors. During the Term,
Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by Executive to be
adverse or antagonistic to the Company, its business, or prospects, financial or
otherwise, or in any company, person, or entity that is, directly or indirectly,
in competition with the business of the Company or any of its Affiliates (as
defined below). Ownership by Executive, in professionally managed funds over
which the Executive does not have control or discretion in investment decisions,
or as a passive investment, of less than two percent (2%) of the outstanding
shares of capital stock of any corporation with one or more classes of its
capital stock listed on a national securities exchange or publicly traded on a
national securities exchange or in the over-the-counter market shall not
constitute a breach of this Section. For purposes of this Agreement,
“Affiliate,” means, with respect to any specific entity, any other entity that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified entity.

2.3 Covenant not to Compete. During the Term and for a period of six (6) months
thereafter (the “Restricted Period”), Executive shall not engage in competition
with the Company and/or any of its Affiliates, either directly or indirectly, in
any manner or capacity, as adviser, principal, agent, affiliate, promoter,
partner, officer, director, employee, stockholder, owner, co-owner, consultant,
or member of any association or otherwise, in any phase of the business of
developing, manufacturing and marketing of products or services that are in the
same field of use and which materially compete with the products or services of
the Company (a “Competitive Entity”), except with the prior written consent of
the Board.

2.4 Nonsolicitation. During the Restricted Period, Executive shall not:
(i) solicit or induce, or attempt to solicit or induce, any employee of the
Company or its Affiliates to leave the employ of the Company or such Affiliate;
or (ii) solicit or attempt to solicit the business of any client or customer of
the Company or its Affiliates with respect to products, services, or investments
similar to those provided or supplied by the Company or its Affiliates.

 

2.



--------------------------------------------------------------------------------

2.5 Acknowledgements. Executive acknowledges and agrees that his services to the
Company pursuant to this Agreement are unique and extraordinary and that in the
course of performing such services Executive shall have access to and knowledge
of significant confidential, proprietary, and trade secret information belonging
to the Company. Executive agrees that the covenant not to compete and the
nonsolicitation obligations imposed by this Section 2 are reasonable in
duration, geographic area, and scope and are necessary to protect the Company’s
legitimate business interests in its goodwill, its confidential, proprietary,
and trade secret information, and its investment in the unique and extraordinary
services to be provided by Executive pursuant to this Agreement. If, at the time
of enforcement of this Section 2, a court holds that the covenant not to compete
and/or the nonsolicitation obligations described herein are unreasonable or
unenforceable under the circumstances then existing, then the Parties agree that
the maximum duration, scope, and/or geographic area legally permissible under
such circumstances will be substituted for the duration, scope and/or area
stated herein.

 

  3. COMPENSATION OF THE EXECUTIVE.

3.1 Base Salary. The Company shall pay Executive a base salary at the annualized
rate of Three Hundred and Twenty Five Thousand Dollars ($325,000.00) (the “Base
Salary”), less payroll deductions and all required withholdings, payable in
regular periodic payments in accordance with the Company’s normal payroll
practices. The Base Salary shall be prorated for any partial year of employment
on the basis of a 365-day fiscal year.

3.2 Annual Milestone Bonus. At the sole discretion of the Board of Directors or
the compensation committee of the Board (the “Compensation Committee”),
following each calendar year of employment Executive shall be eligible to
receive an additional cash bonus of up to forty-five percent (45%) of the Base
Salary (the “Annual Milestone Bonus”), based on Executive’s attainment of
certain financial, clinical development, and/or business milestones (the
“Milestones”) to be established annually by the Board or the Compensation
Committee. The determination of whether Executive has met the Milestones, and if
so, the bonus amount (if any) that will be paid, shall be determined by the
Board or the Compensation Committee in its sole and absolute discretion.
Executive must remain employed by the Company through and including the last day
of the calendar year in order to be eligible to earn or receive any Annual
Milestone Bonus for that year. Any Annual Milestone Bonuses shall be paid in
cash as either single lump-sum payments or in installments, as determined by the
Board or the Compensation Committee. Executive shall also be entitled to any
other bonuses at the sole discretion of the Board.

3.3 Market Capitalization Milestones.

(i) Subject to Executive’s continued employment, upon (or as soon as
administratively practicable following) the Board’s (or a duly-authorized
committee’s) determination that the Market Capitalization (as defined below) of
the Company has, for the first time, exceeded One Hundred Twenty-Five Million
Dollars ($125,000,000) for a period of thirty (30) consecutive trading days
during the Term and the average trading volume of the Company’s

 

3.



--------------------------------------------------------------------------------

common stock (the “Common Stock”) during such period is at least Fifty Thousand
(50,000) shares per trading day (the “First Capitalization Milestone”), then the
Company shall pay to the Executive a one time cash bonus of Forty Six Thousand
Eight Hundred Seventy-Five Dollars ($46,875), subject to standard payroll
deductions and withholdings.

(ii) Subject to the Executive’s continued employment, upon (or as soon as
administratively practicable following) the Board’s (or a duly-authorized
committee’s) determination that the Market Capitalization of the Company has,
for the first time, exceeded Two Hundred Fifty Million Dollars ($250,000,000)
for a period of thirty (30) consecutive trading days during the Term and the
average trading volume of the Common Stock during such period is at least One
Hundred Thousand (100,000) shares per trading day (the “Second Capitalization
Milestone”), then the Company shall pay to the Executive a one time cash bonus
of Ninety Three Thousand Seven Hundred Fifty Dollars ($93,750), subject to
standard payroll deductions and withholdings.

(iii) Subject to the Executive’s continued employment, upon (or as soon as
administratively practicable following) the Board’s (or a duly-authorized
committee’s) determination that the Market Capitalization of the Company has,
for the first time, exceeded Five Hundred Million Dollars ($500,000,000) for a
period of thirty (30) consecutive trading days during the Term and the average
trading volume of the Common Stock during such period is at least One Hundred
Thousand (100,000) shares per trading day (the “Third Capitalization
Milestone”), then the Company shall pay to the Executive a one time cash bonus
of One Hundred Eighty Seven Thousand Five Hundred Dollars ($187,500), subject to
standard payroll deductions and withholdings.

(iv) Subject to the Executive’s continued employment, upon (or as soon as
administratively practicable following) the Board’s (or a duly-authorized
committee’s) determination that the Market Capitalization of the Company has,
for the first time, exceeded One Billion Dollars ($1,000,000,000) for a period
of thirty (30) consecutive trading days during the Term and the average trading
volume of the Common Stock during such period is at least one hundred thousand
(100,000) shares per trading day (the “Fourth Capitalization Milestone”), then
the Company shall pay to the Executive a onetime cash bonus of Three Hundred
Seventy Five Thousand Dollars ($375,000), subject to standard payroll deductions
and withholdings.

(v) For purposes of this Agreement, “Market Capitalization” shall be determined
by multiplying the total shares of the Company’s Common Stock on a fully diluted
basis by the last reported closing price of the Company’s Common Stock on a
nationally recognized exchange, NASDAQ, or in the over-the-counter market as
reported by the National Quotation Bureau or similar organization.

(vi) For the avoidance of doubt, Executive will not earn and will not be paid
any of the Capitalization Milestones described herein unless (in addition to the
conditions described above) he remains employed by the Company through the date
of payment of the applicable Milestone.

3.4 Stock Options. Subject to approval by the Board and subject to the terms of
the Company’s 2007 Stock Incentive Plan (the “Plan”), Executive will be granted,
effective as of the later of the Effective Date or the date of Board approval,
an option to purchase Two Hundred Twenty Five Thousand (225,000) shares of the
Company’s Common Stock (the “Option”). On each anniversary of the effective
grant date of the Option, one-third of the shares

 

4.



--------------------------------------------------------------------------------

subject to the Option shall vest, subject to Executive’s continued employment
with the Company on each such vesting date. The Option will be governed by the
Plan and shall be granted pursuant to a separate stock option grant notice and
stock option agreement. The exercise price per share of the Option will be equal
to the fair market value of a single share of Common Stock on the effective date
of the grant as determined in good faith by the Board.

3.5 Expense Reimbursements. The Company will reimburse Executive for all
reasonable business expenses Executive incurs in conducting his duties
hereunder, pursuant to the Company’s usual expense reimbursement policies, but
in no event later than thirty days after the end of the calendar month following
the month in which such expenses were incurred by Executive; provided that
Executive supplies the appropriate substantiation for such expenses no later
than the end of the calendar month following the month in which such expenses
were incurred by Executive.

3.6 Changes to Compensation. Executive’s compensation will be reviewed at least
on an annual basis and the Base Salary may be increased from time to time in the
Company’s sole discretion. Executive’s Base Salary also may be reduced in
connection with any Company-wide decrease in executive compensation.

3.7 Employment Taxes. All of Executive’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Company.

3.8 Benefits. The Executive shall, in accordance with Company policy and the
applicable plan documents, be eligible to participate in benefits under any
benefit plan or arrangement, including medical, dental, vision, disability and
life insurance programs, that may be in effect from time to time and made
available to the Company’s senior management employees, subject to the terms and
conditions of those benefit plans. Notwithstanding the foregoing, in lieu of
participating in the Company’s group health plan, at the Executive’s election,
provided that Executive is eligible for and timely elects continued coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(together with any state or local laws of similar effect, “COBRA”) under the
group health plans of his former employer, and subject to Executive’s continued
employment with the Company on each reimbursement date, the Company will
reimburse Executive for (i) the documented monthly premiums Executive pays for
such COBRA coverage for Executive and his eligible dependents, at the same level
of coverage elected as of his separation date from such former employer plus,
(ii) to the extent such reimbursement payments are taxable to Executive, a
gross-up payment in an amount equal to the amount of such taxes, with the sum of
(i) and (ii) not to exceed in the aggregate for any month the amount the Company
would have paid for such month had Executive participated in the Company group
health plan. For purposes of this Section 3.8, references to premiums for COBRA
coverage shall not include any amounts payable by the Executive under an
Internal Revenue Code Section 125 health care reimbursement plan. To obtain
reimbursement, Executive must complete an expense report with appropriate
documentation of each premium payment. The Company will reimburse Executive for
each premium payment pursuant to its usual expense reimbursement policies, but
in no event later than thirty days after the end of the calendar month following
the month in which such premium payment was made, provided that Executive must
submit the expense report and appropriate documentation no later than the end of

 

5.



--------------------------------------------------------------------------------

the calendar month following the month in which such premium payment was made.
Reimbursement of Executive’s COBRA premiums pursuant to this Section 3.8 shall
be subject to any applicable tax withholding.

3.9 Reimbursement for Life Insurance Premiums. Subject to Executive’s continued
employment with the Company on each reimbursement date, the Company shall
reimburse Executive for the documented annual premium Executive pays for a term
life insurance policy, if any, with up to $1,000,000 of coverage. To obtain
reimbursement, Executive must complete an expense report with appropriate
documentation of each premium payment. The Company will reimburse Executive for
each premium payment pursuant to its usual expense reimbursement policies, but
in no event later than thirty days after the end of the calendar month following
the month in which such premium payment was made, provided that Executive must
submit the expense report and appropriate documentation no later than the end of
the calendar month following the month in which such premium payment was made.
Reimbursement of Executive’s life insurance premiums pursuant to this
Section 3.9 shall be in the form of fully taxable cash payments, subject to any
applicable tax withholding.

3.10 Holidays and Vacation. Executive shall receive no less than four (4) weeks
of paid vacation per year, which cannot be taken in one four (4) week increment,
but which shall accrue if not used in any year and be paid to Executive or
carried forward to subsequent years consistent with Company policy and will
receive paid Company holidays in accordance with Company policy.

 

  4. TERMINATION.

4.1 Termination by the Company. Executive’s employment with the Company is at
will and may be terminated by the Company at any time and for any reason, or for
no reason, including, but not limited to, under the following conditions:

4.1.1 Termination by the Company for Cause. The Company may terminate
Executive’s employment under this Agreement for “Cause” (as defined below) by
delivery of written notice to Executive. Any notice of termination given
pursuant to this Section 4.1.1 shall effect termination as of the date of the
notice, or as of such other date as specified in the notice.

4.1.2 Termination by the Company without Cause. The Company may terminate
Executive’s employment under this Agreement without Cause at any time and for
any reason, or for no reason. Such termination shall be effective on the date
Executive is so informed, or as otherwise specified by the Company.

4.2 Termination by Resignation of Executive. Executive’s employment with the
Company is at will and may be terminated by Executive at any time and for any
reason, or for no reason, including via a resignation for Good Reason in
accordance with the procedures set forth in Section 4.6.3 below.

4.3 Termination for Death or Complete Disability. Executive’s employment with
the Company shall automatically terminate effective upon the date of Executive’s
death or Complete Disability (as defined below).

 

6.



--------------------------------------------------------------------------------

4.4 Termination by Mutual Agreement of the Parties. Executive’s employment with
the Company may be terminated at any time upon a mutual agreement in writing of
the Parties. Any such termination of employment shall have the consequences
specified in such agreement.

4.5 Compensation Upon Termination.

4.5.1 Death or Complete Disability. If, during the Term of this Agreement,
Executive’s employment shall be terminated by death or Complete Disability, the
Company shall pay to Executive, his estate, or his heirs, as applicable, any
Base Salary owed to Executive, expenses reimbursement amounts owed to Executive,
all unpaid amounts of any Annual Milestone Bonus(es) Executive earned prior to
the termination date, and accrued and unused vacation benefits earned through
the date of termination at the rate in effect at the time of termination, less
standard deductions and withholdings. In addition, subject to Executive (or his
estate or heirs, as applicable) furnishing to the Company an executed waiver and
release of claims in the form attached hereto as Exhibit A (or in such other
form as may later be specified by the Company) (the “Release”) within the time
period specified therein, and allowing the Release to become effective in
accordance with its terms, then Executive, his estate, or his heirs, as
applicable, shall also be entitled to: (1) continuation of Executive’s salary
(at the Base Salary rate in effect at the time of termination) for a period of
ninety (90) days following the termination date; and (2) partial accelerated
vesting of each of Executive’s outstanding stock options such that, on the
effective date of the Release (as defined therein), Executive shall receive
immediate accelerated vesting of each option with respect to the same number of
shares that would have vested if Executive had continued in employment with the
Company through the next anniversary of the grant date for such option, in
accordance with the vesting schedule applicable to such option, provided,
however, that if the termination date falls on an anniversary of the grant date
of any stock option, no accelerated vesting will be provided for such stock
option. All stock options that have vested in connection with Executive’s
termination under this Section 4.5.1 shall remain exercisable for ninety
(90) days following such termination. The Base Salary payments will be subject
to standard payroll deductions and withholdings and will be made on the
Company’s regular payroll cycle, provided, however, that any payments otherwise
scheduled to be made prior to the effective date of the Release shall accrue and
be paid in the first payroll period that follows such effective date.

4.5.2 Termination For Cause or Resignation without Good Reason. If, during the
Term of this Agreement, Executive’s employment is terminated by the Company for
Cause, or Executive resigns his employment hereunder without Good Reason, the
Company shall pay Executive any Base Salary owed to Executive, expenses
reimbursement amounts owed to Executive, all unpaid amounts of any Annual
Milestone Bonus(es) Executive earned prior to the termination date by meeting
the conditions set forth in Section 3.2, and accrued and unused vacation
benefits earned through the date of termination at the rate in effect at the
time of termination, less standard deductions and withholdings. The Company
shall thereafter have no further obligations to Executive under this Agreement,
except as otherwise provided by law.

4.5.3 Termination Without Cause or Resignation For Good Reason Not In Connection
with a Change of Control. If the Company terminates Executive’s employment
without Cause, or if Executive resigns for Good Reason, at any time other than

 

7.



--------------------------------------------------------------------------------

upon the occurrence of, or within the six (6) months following, the effective
date of a Change of Control (as defined below), the Company shall pay Executive
any Base Salary owed to Executive, expenses reimbursement amounts owed to
Executive, all unpaid amounts of any Annual Milestone Bonus(es) Executive earned
prior to the termination date, and accrued and unused vacation benefits earned
through the date of termination at the rate in effect at the time of
termination, less standard deductions and withholdings. In addition, subject to
Executive furnishing to the Company an executed Release within the time period
specified therein, and allowing the Release to become effective in accordance
with its terms, Executive shall be entitled to: (1) severance in the form of
continuation of his salary (at the Base Salary rate in effect at the time of
termination) for a period of six (6) months following the termination date; and
(2) accelerated vesting of each of Executive’s outstanding stock options such
that, on the effective date of the Release, Executive shall receive immediate
accelerated vesting of each option with respect to the same number of shares
that would have vested if Executive had continued in employment with the Company
through the next anniversary of the grant date for such option, in accordance
with the vesting schedule applicable to such option, provided, however, that if
the termination date falls on an anniversary of the grant date of any stock
option, no accelerated vesting will be provided for such stock option. All stock
options that have vested in connection with Executive’s termination under this
Section 4.5.3 shall remain exercisable for ninety (90) days following such
termination. These payments will be subject to standard payroll deductions and
withholdings and will be made on the Company’s regular payroll cycle, provided,
however, that any payments otherwise scheduled to be made prior to the effective
date of the Release shall accrue and be paid in the first payroll period that
follows such effective date.

4.5.4 Termination Without Cause or Resignation For Good Reason In Connection
with a Change of Control. If the Company terminates Executive’s employment
without Cause, or if Executive resigns for Good Reason, upon the occurrence of,
or within the six (6) months following, the effective date of a Change of
Control, the Company shall pay Executive any Base Salary owed to Executive,
expenses reimbursement amounts owed to Executive, all unpaid amounts of any
Annual Milestone Bonus(es) Executive earned prior to the termination date, and
accrued and unused vacation benefits earned through the date of termination at
the rate in effect at the time of termination, less standard deductions and
withholdings. In addition, subject to Executive furnishing to the Company an
executed Release within the time period specified therein, and allowing the
Release to become effective in accordance with its terms, then Executive shall
be entitled to: (1) severance in the form of continuation of his salary (at the
Base Salary rate in effect at the time of termination) for a period of twelve
(12) months following the termination date; and (2) immediate accelerated
vesting of any unvested shares subject to any outstanding stock option(s), such
that, on the effective date of the Release, the Executive shall be vested in one
hundred percent (100%) of the shares subject to such option(s). The Base Salary
payments will be subject to standard payroll deductions and withholdings and
will be made on the Company’s regular payroll cycle, provided, however, that any
payments otherwise scheduled to be made prior to the effective date of the
Release shall accrue and be paid in the first payroll period that follows such
effective date.

 

8.



--------------------------------------------------------------------------------

4.6 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

4.6.1 Complete Disability. A termination for “Complete Disability” shall occur:
(i) when the Board has provided a written termination notice to Executive
supported by a written statement from a reputable independent physician to the
effect that Executive is or shall have become so physically or mentally
incapacitated as to be unable to resume, within the ensuing six (6) months, his
employment under this Agreement by reason of such physical or mental illness or
injury; or (ii) upon rendering of a written termination notice by the Board
after the Board determines, in its sole and complete discretion, that Executive
has been unable to substantially perform his job duties hereunder for sixty
(60) or more consecutive days, or more than one hundred and twenty (120) days in
any consecutive twelve (12) month period, by reason of any physical or mental
illness or injury. For purposes of this Section, at the Company’s request
Executive agrees to make himself available and to cooperate in a reasonable
examination by a reputable independent physician retained by the Company.

4.6.2 Cause. “Cause” for the Company to terminate Executive’s employment
hereunder shall mean the occurrence of any of the following events, as
determined by the Company and/or the Board in its and/or their sole and absolute
discretion:

(i) The willful failure, disregard or refusal by Executive to perform his
material duties or obligations under this Agreement which, to the extent it is
curable by the Executive, is not cured within thirty (30) days after written
notice thereof is given to Executive by the Company;

(ii) Any willful, intentional or grossly negligent act by Executive having the
effect of materially injuring (whether financially or otherwise) the business or
reputation of the Company or any of its Affiliates, including but not limited
to, any senior officer, director or executive of the Company or any of its
Affiliates;

(iii) Willful misconduct by Executive with respect to any of the material duties
or obligations of Executive under this Agreement, including, without limitation,
willful insubordination with respect to lawful directions received by Executive
from the Board which, to the extent it is curable by the Executive, is not cured
within thirty (30) days after written notice thereof is given to Executive by
the Company;

(iv) Executive’s indictment of any felony involving moral turpitude (including
entry of a nolo contendere plea);

(v) The determination, after a reasonable and good-faith investigation by the
Company, that the Executive engaged in some form of harassment or discrimination
prohibited by law (including, without limitation, age, sex or race harassment or
discrimination);

(vi) Executive’s material misappropriation or embezzlement of the property of
the Company or its Affiliates (whether or not a misdemeanor or felony); or

(vii) Material breach by Executive of any of the provisions of this Agreement,
of any Company policy, and/or of his Proprietary Information and Inventions
Agreement.

For purposes of this definition, the Parties agree that any breach of Sections 2
or 5 of this Agreement shall be deemed a material breach that is not capable of
cure by Executive.

 

9.



--------------------------------------------------------------------------------

4.6.3 Good Reason. For purposes of this Agreement, and subject to the caveat at
the end of this Section, “Good Reason” for Executive to terminate his employment
hereunder shall mean the occurrence of any of the following events without
Executive’s consent:

(i) a material reduction by the Company of Executive’s Base Salary as initially
set forth herein or as the same may be increased from time to time, provided,
however, that if such reduction occurs in connection with a Company-wide
decrease in Executive compensation, such reduction shall not constitute Good
Reason for Executive to terminate his employment;

(ii) a material breach of this Agreement by the Company; or

(iii) a material adverse change in Executive’s duties, authority, or
responsibilities relative to Executive’s duties, authority, or responsibilities
in effect immediately prior to such reduction.

Provided, however, that, any such termination by Executive shall only be deemed
for Good Reason pursuant to this definition if: (1) Executive gives the Company
written notice of his intent to terminate for Good Reason within thirty
(30) days following the first occurrence of the condition(s) that he believes
constitute(s) Good Reason, which notice shall describe such condition(s);
(2) the Company fails to remedy such condition(s) within thirty (30) days
following receipt of the written notice (the “Cure Period”); and (3) Executive
voluntarily terminates his employment within thirty (30) days following the end
of the Cure Period.

4.6.4 Change of Control. For purposes of this Agreement, “Change of Control”
shall mean the occurrence, in a single transaction or in a series of related
transactions, of any one or more of the following events (excluding in any case
transactions in which the Company or its successors issues securities to
investors primarily for capital raising purposes):

(i) the acquisition by a third party of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction;

(ii) a merger, consolidation or similar transaction following which the
stockholders of the Company immediately prior thereto do not own at least fifty
percent (50%) of the combined outstanding voting power of the surviving entity
(or that entity’s parent) in such merger, consolidation or similar transaction;

(iii) the dissolution or liquidation of the Company; or

(iv) the sale, lease, exclusive license or other disposition of all or
substantially all of the assets of the Company.

4.7 Survival of Certain Sections. Sections 2, 4, 5, 6, 7, 8, 9, 12, 13, 16, 17
and 19 of this Agreement will survive the termination of this Agreement.

4.8 Parachute Payment. If any payment or benefit the Executive would receive
pursuant to this Agreement (“Payment”) would (i) constitute a “Parachute
Payment”

 

10.



--------------------------------------------------------------------------------

within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) but for this sentence, be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment
shall be reduced to the Reduced Amount. The “Reduced Amount” shall be either
(x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax or (y) the largest portion of the
Payment, which such amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Executive’s receipt, on
an after-tax basis, of the greatest economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting Parachute Payments is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the following order:
(i) reduction of cash payments; (ii) cancellation of accelerated vesting of
equity awards other than stock options; (iii) cancellation of accelerated
vesting of stock options; and (iv) reduction of other benefits paid to
Executive. Within any such category of payments and benefits (that is, (i),
(ii), (iii) or (iv)), a reduction shall occur first with respect to amounts that
are not “deferred compensation” within the meaning of Section 409A (as defined
in Section 4.9 below) and then with respect to amounts that are. In the event
that acceleration of compensation from Executive’s equity awards is to be
reduced, such acceleration of vesting shall be canceled, subject to the
immediately preceding sentence, in the reverse order of the date of grant.

In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount (as determined pursuant to clause (x) in the
preceding paragraph) is subject to the Excise Tax, Executive agrees to promptly
return to the Company a sufficient amount of the Payment so that no portion of
the Reduced Amount is subject to the Excise Tax. For the avoidance of doubt, if
the Reduced Amount is determined in accordance with clause (y) in the preceding
paragraph, Executive will have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

Unless Executive and the Company agree on an alternative accounting, law or
consulting firm, the accounting firm then engaged by the Company for general tax
compliance purposes shall perform the foregoing calculations. If the accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint a nationally recognized accounting, law or consulting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting, law or consulting firm
required to be made hereunder.

The Company shall use commercially reasonable efforts such that the accounting,
law or consulting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
Executive and the Company within fifteen (15) calendar days after the date on
which Executive’s right to a Payment is triggered (if requested at that time by
the Executive or the Company) or such other time as requested by the Executive
or the Company.

4.9 Application of Internal Revenue Code Section 409A. Notwithstanding anything
to the contrary set forth herein, any payments and benefits provided under this
Agreement (the “Severance Benefits”) that constitute “deferred compensation”
within the meaning of Section 409A of the Code and the regulations and other
guidance thereunder and any

 

11.



--------------------------------------------------------------------------------

state law of similar effect (collectively “Section 409A”) shall not commence in
connection with Executive’s termination of employment unless and until Executive
has also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless the
Company reasonably determines that such amounts may be provided to Executive
without causing Executive to incur the additional 20% tax under Section 409A.

It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and Executive is, on the termination
of service, a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the Severance Benefit
payments shall be delayed until the earlier to occur of: (i) the date that is
six months and one day after Executive’s Separation From Service, or (ii) the
date of Executive’s death (such applicable date, the “Specified Employee Initial
Payment Date”), the Company (or the successor entity thereto, as applicable)
shall (A) pay to Executive a lump sum amount equal to the sum of the Severance
Benefit payments that Executive would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
the Severance Benefits had not been so delayed pursuant to this Section and
(B) commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.

Notwithstanding anything to the contrary set forth herein, Executive shall
receive the Severance Benefits described above, if and only if Executive duly
executes and returns to the Company within the applicable time period set forth
therein, but in no event more than forty-five days following Separation From
Service, a separation agreement containing the Company’s standard form of
release of claims in favor of the Company (attached to this Agreement as Exhibit
A) and other standard provisions, including without limitation, those relating
to non-disparagement and confidentiality (the “Separation Agreement”), and
permits the release of claims contained therein to become effective in
accordance with its terms. Notwithstanding any other payment schedule set forth
in this Agreement, none of the Severance Benefits will be paid or otherwise
delivered prior to the effective date of the Separation Agreement. Except to the
extent that payments may be delayed until the Specified Employee Initial Payment
Date pursuant to the preceding paragraph, on the first regular payroll pay day
following the effective date of the Separation Agreement, the Company will pay
Executive the Severance Benefits Executive would otherwise have received under
the Agreement on or prior to such date but for the delay in payment related to
the effectiveness of the Separation Agreement, with the balance of the Severance
Benefits being paid as originally scheduled. All amounts payable under the
Agreement will be subject to standard payroll taxes and deductions.

 

12.



--------------------------------------------------------------------------------

  5. CONFIDENTIAL AND PROPRIETARY INFORMATION.

As a condition of employment Executive agrees to execute and abide by the
Company’s Proprietary Information and Inventions Agreement (“PIIA”).

 

  6. ASSIGNMENT AND BINDING EFFECT.

This Agreement shall be binding upon and inure to the benefit of Executive and
Executive’s heirs, executors, personal representatives, assigns, administrators
and legal representatives. Because of the unique and personal nature of
Executive’s duties under this Agreement, neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by Executive. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns and legal representatives. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any tie, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.

 

  7. NOTICES.

All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or faxed during normal business hours
or mailed by certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Company:

Coronado Biosciences, Inc.

15 New England Executive Park

Burlington, MA 01803

If to Executive:

Noah D. Beerman

10 Sawmill Road

Acton, MA 01720

Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three (3) days after its deposit in
the United States mail as specified above. Either Party may change its address
for notices by giving notice to the other Party in the manner specified in this
Section.

 

13.



--------------------------------------------------------------------------------

  8. CHOICE OF LAW.

This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of New York without regard to its conflict of laws
principles.

 

  9. INTEGRATION.

This Agreement, including Exhibit A and the PIIA, contains the complete, final
and exclusive agreement of the Parties relating to the terms and conditions of
Executive’s employment and the termination of Executive’s employment, and
supersedes all prior and contemporaneous oral and written employment agreements
or arrangements between the Parties, including the Consulting Agreement between
the Parties dated May 10, 2011.

 

  10. AMENDMENT.

This Agreement cannot be amended or modified except by a written agreement
signed by Executive and the Company.

 

  11. WAIVER.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

 

  12. SEVERABILITY.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term, or provision.

 

  13. INTERPRETATION; CONSTRUCTION.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but the Executive has been
encouraged to consult with, and has consulted with, Executive’s own independent
counsel and tax advisors with respect to the terms of this Agreement. The
Parties acknowledge that each Party and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

  14. REPRESENTATIONS AND WARRANTIES.

Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants

 

14.



--------------------------------------------------------------------------------

contained in this Agreement, and that Executive’s execution and performance of
this Agreement will not violate or breach any other agreements between the
Executive and any other person or entity.

 

  15. COUNTERPARTS.

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.

 

  16. ARBITRATION.

To ensure the rapid and economical resolution of disputes that may arise in
connection with the Executive’s employment with the Company, Executive and the
Company agree that any and all disputes, claims, or causes of action, in law or
equity, arising from or relating to Executive’s employment, or the termination
of that employment, will be resolved, to the fullest extent permitted by law, by
final, binding and confidential arbitration pursuant to the Federal Arbitration
Act in New York, New York conducted by the Judicial Arbitration and Mediation
Services/Endispute, Inc. (“JAMS”), or its successors, under the then current
rules of JAMS for employment disputes; provided that the arbitrator shall:
(a) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award. Accordingly, Executive
and the Company hereby waive any right to a jury trial. Both Executive and the
Company shall be entitled to all rights and remedies that either Executive or
the Company would be entitled to pursue in a court of law. The Company shall pay
any JAMS filing fee and shall pay the arbitrator’s fee. The arbitrator shall
have the discretion to award attorneys fees to the party the arbitrator
determines is the prevailing party in the arbitration. Nothing in this Agreement
is intended to prevent either Executive or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration. Notwithstanding the foregoing, Executive and the Company each have
the right to resolve any issue or dispute involving confidential, proprietary or
trade secret information, or intellectual property rights, by Court action
instead of arbitration.

 

  17. INDEMNIFICATION.

The Company shall defend and indemnify Executive in his capacity as Executive
Vice President and Chief Operating Officer of the Company to the fullest extent
permitted under the Delaware General Corporate Law (the “DGCL”). The Company
shall also maintain a policy for indemnifying its officers and directors,
including but not limited to the Executive, for all actions permitted under the
DGCL taken in good faith pursuit of their duties for the Company, including but
not limited to maintaining an appropriate level of Directors and Officers
Liability coverage and maintaining the inclusion of such provisions in the
Company’s by-laws or certificate of incorporation, as applicable and customary.
The rights to indemnification shall survive any termination of this Agreement.

 

15.



--------------------------------------------------------------------------------

  18. TRADE SECRETS OF OTHERS.

It is the understanding of both the Company and Executive that Executive shall
not divulge to the Company and/or its subsidiaries any confidential information
or trade secrets belonging to others, including Executive’s former employers,
nor shall the Company and/or its Affiliates seek to elicit from Executive any
such information. Consistent with the foregoing, Executive shall not provide to
the Company and/or its Affiliates, and the Company and/or its Affiliates shall
not request, any documents or copies of documents containing such information.

 

  19. ADVERTISING WAIVER.

Executive agrees to permit the Company, and persons or other organizations
authorized by the Company, to use, publish and distribute advertising or sales
promotional literature concerning the products and/or services of the Company,
or the machinery and equipment used in the provision thereof, in which
Executive’s name and/or pictures of Executive taken in the course of Executive’s
provision of services to the Company appear. Executive hereby waives and
releases any claim or right Executive may otherwise have arising out of such
use, publication or distribution.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

CORONADO BIOSCIENCES, INC. By:  

/s/ Bobby W. Sandage, Jr.

  Name: Bobby W. Sandage, Jr., Ph.D   Its: President and Chief Executive Officer

Dated:  

9/24/2011

EXECUTIVE:

/s/ Noah D. Beerman

NOAH D. BEERMAN

Dated:  

9/23/11

 

16.



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

TO BE SIGNED ON OR FOLLOWING THE SEPARATION DATE ONLY

In consideration of the payments and other benefits set forth in the Employment
Agreement effective as of September 26, 2011, to which this form is attached, I,
Noah D. Beerman, hereby furnish CORONADO BIOSCIENCES, INC. (the “Company”), with
the following release and waiver (“Release and Waiver”).

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
stockholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date that I sign this
Agreement (collectively, the “Released Claims”). The Released Claims include,
but are not limited to: (a) all claims arising out of or in any way related to
my employment with the Company, or the termination of that employment; (b) all
claims related to my compensation or benefits from the Company including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (c) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (d) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (e) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation,
misclassification, attorneys’ fees, or other claims arising under the federal
Civil Rights Act of 1964 (as amended), the federal Americans with Disabilities
Act of 1990, the federal Age Discrimination in Employment Act of 1967 (as
amended) (the “ADEA”), the fair employment practices statutes of the state or
states in which I have provided services to the Company and/or any other
federal, state or local law, regulation or other requirement. Notwithstanding
the foregoing, the following are not included in the Released Claims (the
“Excluded Claims”): (a) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party, the charter, bylaws, or operating agreements of the Company, or under
applicable law; (b) any rights or claims to unemployment compensation, funds
accrued in my 401k account, or any vested equity incentives; (c) any rights that
are not waivable as a matter of law; or (d) any claims arising from the breach
of this Agreement. I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.

I expressly waive and relinquish any and all rights and benefits under any
applicable law or statute providing, in substance, that a general release does
not extend to claims which a party does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
would have materially affected the terms of such release.



--------------------------------------------------------------------------------

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; and (c) I have twenty-one (21) days from the date of
termination of my employment with the Company in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven (7) days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective until the seven (7) day revocation period has
expired without my having previously revoked this Release and Waiver.

I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement. Pursuant to the Proprietary Information and Inventions
Agreement I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
understand and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information and Inventions
Agreement.

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

Date:

 

 

        By:  

 

            Noah D. Beerman